AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations

 

Sheet 1
UNITED STATES DISTRICT COURT
Southern District of Ohio
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE

Mv (For Revocation of Probation or Supervised Release)

Damien Canady

USM No. 04757-061

Richard Monahan, Esq.

)
)
)
) Case No. 1:08cr088-2
)
)
) Defendant’s Attorney

THE DEFENDANT:
wf admitted guilt to violation of condition(s) see below of the term of supervision.
O_ was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

 

 

 

Violation Number Nature of Violation Violation Ended
Violation 1 new law violation 04/11/2019
Violation 2 new law violation 07/29/2019
Violation 3 unlawful possession of a controlled substance 07/29/2019
Violation 4 unlawful use of a controlled substance 01/30/2020

The defendant is sentenced as provided in pages 2 through ae of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

Cl The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must pouty the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in

economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No... 0400 02/27/2020

Date of Imposition of Judgment
Defendant’s Year of Birth: 1979 pth Ve Fox nat
City and State of Defendant’s Residence: mee Signature of Judge

Cincinnati, Ohio
Michael R. Barrett, United States District Judge

Name and Title of Judge

cut 2, 2720

Date

 
AO 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment— Page _g- _ of, —_ fA
DEFENDANT: Damien Canady

CASE NUMBER: 1:08cr088-2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

Three (3) months with no supervision to follow.

Wf The court makes the following recommendations to the Bureau of Prisons:

The defendant be permitted to serve his time at a federal medical center.

QO) The defendant is remanded to the custody of the United States Marshal.

QO The defendant shall surrender to the United States Marshal for this district:

 

Oat O am. O pm. on
QO as notified by the United States Marshal.

M The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
QO before 2 p.m. on
MW as notified by the United States Marshal.

 

Q) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
